DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/25/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in the prior office action due to the amendments and arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzik (US Pub No. 2017/0244049) in view of Lin (J. Mater. Chem., 2012, 22, 16114)
	Regarding Claim 1, Guzik et al. teaches an organic molecule [Fig. 36D, Compound F37, Sheet 68 of 256]:
In the following compound, in regards to the claims for formula I and II, T and Y are hydrogen, V and X are Formula II, W is hydrogen, R1 is hydrogen, R2 is CF3, In formula II, Ra is hydrogen, Z is single bond, and # is the bonding position of the Nitrogen.

    PNG
    media_image1.png
    217
    385
    media_image1.png
    Greyscale



Although Guzik et al. does not explicitly teaches the claimed compound, Guzik et al. teaches finite number of compounds for an organic layer in an OLED; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to have selected the desired compound as it is merely the selection of a finite amount of recognized of compounds for an organic layer in an OLED and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Guzik et al. is silent on exactly one radial selected from the group consisting of W, X, and Y is CN or CF3
	Lin et al. teaches an OLED compound which by the addition of a CN group in place of a Hydrogen group significantly improves thermal/morphological stabilities and increases electron affinity, while keeping electric transition energies unaltered and maintaining a high triplet energy [Abstract].
	Since Guzik et al. teaches a OLED compound, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify “W” of Guzik et al. by replacing the H of Guzik et al. with the CN group of Lin et al. in order to significantly improve thermal/morphological stabilities and increases electron affinity, while keeping electric transition energies unaltered and maintaining a high triplet energy [Abstract].
	Regarding Claim 2, within the combination above, modified Guzik et al. teaches wherein R1 is a methyl or phenyl [0007, 0010, 0039].
	Regarding Claim 3, within the combination above, modified Guzik et al. teaches R2 is hydrogen [See rejection above].
	Regarding Claim 4, within the combination above, modified Guzik et al. teaches wherein W is CN.
	Regarding Claim 5, within the combination above, modified Guzik et al. teaches Formula IIa, where Ra is hydrogen [See rejection above].
	Regarding Claim 6, within the combination above, modified Guzik et al. teaches Formula IIa, where Rb is aromatic group [0012, 0039].
	Regarding Claim 7, within the combination above, modified Guzik et al. teaches Formula IIa, where Rb is aromatic group [0012, 0039].
	Regarding Claim 8, within the combination above, modified Guzik et al. teaches Formula IIa, where Rb is methyl or phenyl group [0012, 0039].
	Regarding Claim 16, within the combination above, modified Guzik et al. teaches a composition comprising: (a) at least one organic molecule according to claim 1 as an emitter and/or host; (b) one or more emitter and/or host materials different from the at least one organic molecule according to claim 1 [0022].
	Regarding Claim 17, within the combination above, modified Guzik et al. teaches an optoelectronic device comprising the organic molecule according to claim 1 [0022].
	Regarding Claim 18, within the combination above, modified Guzik et al. teaches wherein the optoelectronic device is an organic light-emitting diode [0022].
	Regarding Claim 19, within the combination above, modified Guzik et al. teaches the compound of claim is used in the organic layer of an OLED [0022], and wherein the organic molecule is one of a luminescent emitter, a host material, an electron transport material, a hole injection material or a hole blocking material in the optoelectronic device [0022]
	Regarding Claim 20, within the combination above, modified Guzik et al. is silent on comprising: a substrate; an anode: a cathode, wherein the anode or the cathode is applied to the substrate; and
at least one light-emitting layer disposed between the anode and the cathode and which comprises the organic molecule.
	Lin et al. teaches a OLED device comprising an organic layer between and anode and a cathode on a substrate [page 16119, bottom left of page].
	Since modified Guzik et al. also teaches the use of a OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the apply the organic layer of modified Guzik et al. with the anode and cathode on a substrate of Lin et al. as it is merely the selection of a conventional OLED device configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 21, within the combination above, modified Guzik et al. teaches an optoelectronic device comprising an organic molecule according to claim 2 [0022].
	Regarding Claim 22, within the combination above, modified Guzik et al. is silent on comprising: a substrate; an anode: a cathode, wherein the anode or the cathode is applied to the substrate; and
at least one light-emitting layer disposed between the anode and the cathode and which comprises the organic molecule.
	Lin et al. teaches a OLED device comprising an organic layer between and anode and a cathode on a substrate [page 16119, bottom left of page].
	Since modified Guzik et al. also teaches the use of a OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the apply the organic layer of modified Guzik et al. with the anode and cathode on a substrate of Lin et al. as it is merely the selection of a conventional OLED device configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 23, within the combination above, modified Guzik et al. teaches an optoelectronic device comprising the composition according to claim 16 [0022].
	Regarding Claim 24, within the combination above, modified Guzik et al. is silent on comprising: a substrate; an anode: a cathode, wherein the anode or the cathode is applied to the substrate; and
at least one light-emitting layer disposed between the anode and the cathode and which comprises the organic molecule.
	Lin et al. teaches a OLED device comprising a organic layer between and anode and a cathode on a substrate [page 16119, bottom left of page].
	Since modified Guzik et al. also teaches the use of a OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the apply the organic layer of modified Guzik et al. with the anode and cathode on a substrate of Lin et al. as it is merely the selection of a conventional OLED device configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 25, within the combination above, modified Guzik et al. teaches wherein the optoelectronic device is an organic light-emitting diode [0022].
	Regarding Claim 26, within the combination above, modified Guzik et al. teaches a process for producing an optoelectronic device, comprising processing of the organic molecule according to claim 1 from a solution [0198, 0207, 0217].
	Regarding Claim 27, within the combination above, modified Guzik et al. teaches a process for producing an optoelectronic device, comprising processing of the composition according to claim 16 from a solution [0198, 0207, 0217].
	
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about Guzik et al. teaches over 1000 compounds, Guzik et al. teaches the organic layer comprises at least one light-emitting molecule selected from structural formulas (II)-(XII) or the structural formulas represented in Tables 1-14 [0022]. The compound of Guzik et al. is listed in the tables.
The combination of Guzik et al. and Lin et al. results in W as CN.
Regarding the arguments about “CN groups is not the same as the influence of the acceptors (CF3 or CN) at the phenyl without a carbazole present”, since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In regards to the additional CF3, which appears to correspond with R2 of the claims. In the claims R2 meets the limitation of a linear alkyl group having 1 to 5 carbon atoms according to page 24 (Middle of page) in the specification filed on 12/10/2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726